—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of sexual abuse in the first degree, unlawful imprisonment in the first degree, and other charges. We reject defendant’s contention that the jury’s verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). "Determination of the credibility of witnesses is a task within the province of the jury, and its judgment should not be lightly disturbed” (People v DeJac, 219 AD2d 102, 106, lv denied 88 NY2d 935; see, People v Gruttola, 43 NY2d 116, 122).
The contention of defendant that his conviction of unlawful imprisonment merged with his conviction of sexual abuse is not preserved for our review by a challenge to the jury verdict on that ground (see, People v Singleton, 207 AD2d 995, lv denied 84 NY2d 1038; People v Johnson, 204 AD2d 1024, lv denied 84 NY2d 827). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We have examined the contentions raised in defendant’s pro se supplemental brief and conclude that none requires reversal. (Appeal from Judgment of Cayuga County Court, Corning, J.—Sexual Abuse, 1st Degree.) Present—Denman, P. J., Green, Wesley, Doerr and Boehm, JJ.